Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is the corrected responsive to the DIV application No. 17/320,863 filed on May 14, 2021.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because all prior arts to include those on record either singularly or in combination fail to anticipate or render obvious of a method of forming a microelectronic device, comprising:
….
forming a first trench partially vertically extending through the stack structure…. the dielectric structure comprising a substantially void-free section proximate the horizontal boundary of the first portion of the first trench; in combination with the rest of claim limitations as claimed and defined by the applicant.

The following is an examiner’s statement of reasons for allowance:
Claim 14 is allowed because all prior arts to include those on record either singularly or in combination fail to anticipate or render obvious of a method of forming a microelectronic device, comprising:
….
a second region at an end of the first region and having a circular horizontal cross-sectional shape; the dielectric structure comprising a substantially void-free section proximate the end of the first region of the trench; in combination with the rest of claim limitations as claimed and defined by the applicant.

The following is an examiner’s statement of reasons for allowance:
Claim 20 is allowed because all prior arts to include those on record either singularly or in combination fail to anticipate or render obvious of a method of forming a microelectronic device, comprising:
….
forming a first trench partially vertically extending through the stack structure…. the second region having a generally circular horizontal cross-sectional shape; in combination with the rest of claim limitations as claimed and defined by the applicant.

The references of the prior art of record considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention as quoted above, since the independent claims 1, 14 and 20 are allowable in combination with all the remaining limitations of the independent claims 1, 14 and 20, therefore the dependent claims 2-13 of the independent claim 1, and the dependent claims 15-19 of the independent claim 14  are also allowable, respectively.
However, none of the prior cited art of references made of record in form PTO-892, or found in the searches, disclose all the limitations of the independent claim 1 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in the independent claim, therefore the independent claims 1, 14 and 20 are deemed patentable over the prior art.
Prior art, Kim et al. (2011/0316064 A1) depicts in Fig. 4, a stack of a plurality of sacrificial layers 110L, 110, 110m, 110U and a plurality of alternating insulating layers 120L, 120, 120U on the substrate 100, wherein (Fig. 5) shows that openings 125 completely passed through the plurality of sacrificial layers and the plurality of insulating layers. The openings 45 contained uniform width through the entire openings. However, the quoted limitation (s) in the section 5 has not shown.
Prior art, Jang et al. (2015/0200203 A1) depicts in Fig. 6, a stack of a plurality of sacrificial layers 120 and a plurality of alternating insulation layers 110, wherein (Fig. 8) shows that openings 150 completely have passed through the stack of the plurality of sacrificial layers 120 and the plurality of insulation layers 110. In Fig. 9, the openings 150 contained different widths in the upper portion and the lower portion. However, the quoted limitation (s) in the section 5 has not shown.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
12.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819